— Appeal unanimously dismissed without costs. Memorandum: We dismiss this appeal from a Family Court order of filiation. An appeal as of right does not lie from an order of filiation where the underlying petition also seeks support (Matter of Jane PP. v Paul QQ., 64 NY2d 15). We have considered the issues presented by appeal from the order of filiation in connection with our review of the permanent order of support (see, Matter of Department of Social Servs. v Jay W., 105 AD2d 19, 29). (Appeal from order of Erie County Family Court, Manz, J. — paternity.) Present— Doerr, J. P., Denman, Boomer, Green and Balio, JJ.